Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rodney Carroll on 9/9/2022.

The application has been amended as follows: 

IN THE CLAIMS:

6.	(Currently Amended)	A wireline deployable collet comprising:	
	a collet ring;
	a plurality of collet fingers, wherein each of the plurality of collet fingers is biased to extend radially outward from a centerline of the collet; 
	an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween; and
a retainer configured to prevent the plurality of collet fingers from extending radially outward from the centerline of the collet when the collet is in a retained, run-in configuration during deployment in a wellbore and allow the plurality of collet fingers to extend radially outward from the centerline of the collet when the collet is in an unretained, set configuration,
wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure when in the set configuration, and wherein the object seat is formed by the keys of the at least the portion of the plurality of collet fingers, and
wherein the object seat is positioned uphole from the collet ring in the run-in configuration during deployment in the wellbore.

7.	(Original)	The collet of claim 6, wherein the retainer is configured such that an application of energy to the retainer can be utilized to release the plurality of collet fingers whereby the collet assumes the unretained configuration.

8.	(Original)	The collet of claim 6, wherein the retainer comprises a retaining sleeve positioned at least partially about the plurality of collet fingers thus preventing extension of the plurality of collet fingers radially outward from the centerline of the collet until the retaining sleeve is at least partially removed from about the plurality of collet fingers.

9.	(Original)	The collet of claim 6, wherein the retainer comprises an electro-explosive that retains the plurality of collet fingers thus preventing extension of the plurality of collet fingers radially outward from the centerline of the collet until electricity is passed through the retainer thus resulting in degradation of the retainer and outward radial extension of the plurality of collet fingers.

10.	(Original)	The collet of claim 6 comprising a primary layer or row comprising primary collet fingers and:
	a secondary layer or row comprising secondary collet fingers; and/or
	additional material,
wherein the secondary layer or row and/or the additional material is configured such that, upon radial outward extension of the primary collet fingers whereby the collet goes from a retained configuration to an unretained configuration, gaps formed among the primary collet fingers are at least partially or entirely filled by the secondary collet fingers and/or the additional material.

11.	(Canceled)	

12.	(Previously Presented)	A method comprising:
running a collet downhole into a wellbore, wherein the collet comprises: a collet ring; a plurality of collet fingers; and an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween, wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, and wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure, and
engaging the latch of the downhole structure with the at least the portion of the
plurality of collet fingers,
wherein running the collet downhole further comprises retaining the plurality of collet fingers with a retainer, locating a position proximate the latch, and releasing the plurality of collet fingers from the retainer whereby the plurality of collet fingers extend radially outward from a centerline of the collet, and running the collet further downhole to a location of the latch, prior to engaging the latch of the downhole structure with the at least the portion of the plurality of collet fingers,
wherein the retainer comprises: 
a retaining sleeve disposed about the plurality of collet fingers, and wherein releasing the plurality of collet fingers comprises at least partially removing the retaining sleeve from about the plurality of collet fingers; or
an electro-explosive, and wherein releasing the plurality of collet fingers comprises degrading the retainer via passage of electricity to the electro-explosive.

13.	(Canceled)	

14.	(Previously Presented)	The method of claim 12, wherein the releasing of the plurality of collet fingers is initiated via a signal from a surface.

15.	(Previously Presented)	The method of claim 12 comprising running a plurality of collets downhole, and engaging the at least the portion of the plurality of collet fingers of each of the plurality of collets with a latch of the downhole structure.

16.	(Previously Presented)	A method comprising:
running a collet downhole into a wellbore, wherein the collet comprises: a collet ring; a plurality of collet fingers; and an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween, wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, and wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure, and
engaging the latch of the downhole structure with the at least the portion of the plurality of collet fingers,
wherein running the collet downhole further comprises retaining the plurality of collet fingers with a retainer, locating a position proximate the latch, and releasing the plurality of collet fingers from the retainer whereby the plurality of collet fingers extend radially outward from a centerline of the collet, and running the collet further downhole to a location of the latch, prior to engaging the latch of the downhole structure with the at least the portion of the plurality of collet fingers,
and further comprises running a plurality of collets downhole, and engaging the at least the portion of the plurality of collet fingers of each of the plurality of collets with a latch of the downhole structure, wherein the plurality of collets are run downhole via a single wireline trip.

17.	(Currently Amended)	A method comprising:
treating, via a first zone of casing adjacent a first zone of a formation surrounding a wellbore, the first zone of the formation;
deploying a collet in a run-in configuration into the wellbore;
transitioning the collet from the run-in configuration to a set configuration; and 
engaging a blocking object with a collet, wherein the collet comprises: a collet ring; a plurality of collet fingers; and an object seat, and a retainer configured to prevent the plurality of collet fingers from extending radially outward from the centerline of the collet when the collet is in a retained, run-in configuration and allow the plurality of collet fingers to extend radially outward from the centerline of the collet when the collet is in an unretained, set configuration, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween, wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure, wherein the object seat is formed by the keys of the at least the portion of the plurality of collet fingers, wherein the collet is in an extended configuration in which the plurality of collet fingers extend radially outward from a centerline of the collet and the keys of the at least the portion of the plurality of collet fingers engage a latch of a downhole structure when in the set configuration, and wherein the collet is positioned within the wellbore above or within the first zone of the casing; and
treating a second zone of the formation via a second zone of the casing above the collet.
	
18.	(Previously Presented)	The method of claim 17, wherein the collet is a first collet, the latch is a first latch, the downhole structure is a first downhole structure, and the blocking object is a first blocking object, and wherein the method further comprises: 
engaging a second blocking object with a second collet whereby the second blocking object contacts the object seat of the second collet, wherein the second collet is in an extended configuration in which the plurality of collet fingers extend radially outward from a centerline of the second collet and the keys of the at least the portion of the plurality of collet fingers engage a second latch of a second downhole structure, and wherein the second collet is positioned within the wellbore above or within the second zone of the casing; and treating a third zone of the formation via a third zone of the casing above the second collet; and/or
optionally, engaging a third blocking object with a third collet whereby the third blocking object contacts the object seat of the third collet, wherein the third collet is in an extended configuration in which the plurality of collet fingers extend radially outward and the keys of the at least the portion of the plurality of collet fingers engage a third latch of a third downhole structure, and wherein the third collet is positioned within the wellbore above or within the third zone of the casing; and treating a fourth zone of the formation via a fourth zone of the casing above the third collet,
wherein the second collet, the optional third collet, or each of the second collet and the optional third collet comprises a collet ring; a plurality of collet fingers; and an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween, wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, and wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure.

19.	(Previously Presented)	A method comprising:
treating, via a first zone of casing adjacent a first zone of a formation surrounding a wellbore, the first zone of the formation;
engaging a blocking object with a collet, wherein the collet comprises:  a collet ring; a plurality of collet fingers; and an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween, wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, and wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure, wherein the collet is in an extended configuration in which the plurality of collet fingers extend radially outward from a centerline of the collet and the keys of the at least the portion of the plurality of collet fingers engage a latch of a downhole structure, and wherein the collet is positioned within the wellbore above or within the first zone of the casing; and
treating a second zone of the formation via a second zone of the casing above the collet,
wherein the collet is a first collet, the latch is a first latch, the downhole structure is a first downhole structure, and the blocking object is a first blocking object, 
engaging a second blocking object with a second collet whereby the second blocking object contacts the object seat of the second collet, wherein the second collet is in an extended configuration in which the plurality of collet fingers extend radially outward from a centerline of the second collet and the keys of the at least the portion of the plurality of collet fingers engage a second latch of a second downhole structure, and wherein the second collet is positioned within the wellbore above or within the second zone of the casing; and treating a third zone of the formation via a third zone of the casing above the second collet; and/or
optionally, engaging a third blocking object with a third collet whereby the third blocking object contacts the object seat of the third collet, wherein the third collet is in an extended configuration in which the plurality of collet fingers extend radially outward and the keys of the at least the portion of the plurality of collet fingers engage a third latch of a third downhole structure, and wherein the third collet is positioned within the wellbore above or within the third zone of the casing; and treating a fourth zone of the formation via a fourth zone of the casing above the third collet,
wherein the second collet, the optional third collet, or each of the second collet and the optional third collet comprises a collet ring; a plurality of collet fingers; and an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween, wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, and wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure,
wherein the first collet, the second collet, and/or the third collet are positioned downhole via a single wireline trip;
wherein the first blocking object is sized to pass through the second collet when the second collet is in the extended configuration and, when the third collet is present, the first blocking object is sized to pass through the third collet when the third collet is in the extended configuration; and
when the third collet is present, wherein the second blocking object is sized to pass through the third collet when the third collet is in the extended configuration. 

20.	(Original)	The method of claim 19, wherein the keys of the at least the portion of the plurality of collet fingers of the first collet are engaged, via the first latch, with the first downhole structure, wherein the first downhole structure comprises a first sliding sleeve having the first latch disposed therein; wherein the keys of the at least the portion of the plurality of collet fingers of the second collet are engaged, via the second latch, with the second downhole structure, wherein the second downhole structure comprises a second sliding sleeve having the second latch disposed therein; and/or wherein the keys of the at least the portion of the plurality of collet fingers of the third collet are engaged, via the third latch, with the third downhole structure, wherein the third downhole structure comprises a third sliding sleeve having the third latch disposed therein.

21.	(Previously Presented) The collet of claim 12, wherein the electro-explosive comprises a bridgewire.

22.	(Previously Presented) The collet of claim 6, wherein the collet comprises metal.

23.	(Previously Presented) The collet of claim 6, wherein the collet comprises a consumable material.
24.	(Currently Amended) A wireline deployable collet comprising:	
a collet ring;
a plurality of collet fingers, wherein each of the plurality of collet fingers is biased to extend radially outward from a centerline of the collet; 
an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween; and
a retainer configured to prevent the plurality of collet fingers from extending radially outward from the centerline of the collet when the collet is in a retained, run-in configuration and allow the plurality of collet fingers to extend radially outward from the centerline of the collet when the collet is in an unretained, set configuration,
wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure, and wherein the retainer comprises a retaining sleeve positioned at least partially about the plurality of collet fingers between the first end and the second end, thus preventing extension of the plurality of collet fingers radially outward from the centerline of the collet during run-in until the retaining sleeve is at least partially removed from about the plurality of collet fingers.

25.	(Previously Presented)	A collet comprising:	
a collet ring;
a plurality of collet fingers, wherein each of the plurality of collet fingers is biased to extend radially outward from a centerline of the collet; 
an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween; and
a retainer configured to prevent the plurality of collet fingers from extending radially outward from the centerline of the collet when the collet is in a retained configuration and allow the plurality of collet fingers to extend radially outward from the centerline of the collet when the collet is in an unretained configuration,
wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure, and, wherein the retainer comprises an electro-explosive that retains the plurality of collet fingers thus preventing extension of the plurality of collet fingers radially outward from the centerline of the collet until electricity is passed through the retainer thus resulting in degradation of the retainer and outward radial extension of the plurality of collet fingers.

26.	(Previously Presented)	A collet comprising:	
a collet ring;
a plurality of collet fingers, wherein each of the plurality of collet fingers is biased to extend radially outward from a centerline of the collet; 
an object seat, wherein the object seat comprises a surface configured to interface with a correspondingly sized blocking object to form a seal therebetween; and
a retainer configured to prevent the plurality of collet fingers from extending radially outward from the centerline of the collet when the collet is in a retained configuration and allow the plurality of collet fingers to extend radially outward from the centerline of the collet when the collet is in an unretained configuration,
wherein each of the plurality of collet fingers has a first end and a second end, wherein the first end is proximate the collet ring, and wherein the second end of at least a portion of the plurality of collet fingers comprises a key that is configured to engage a corresponding latch of a downhole structure, and 
further comprising a primary layer or row comprising primary collet fingers and:
a secondary layer or row comprising secondary collet fingers; and/or
additional material,
wherein the secondary layer or row and/or the additional material is configured such that, upon radial outward extension of the primary collet fingers whereby the collet goes from a retained configuration to an unretained configuration, gaps formed among the primary collet fingers are at least partially or entirely filled by the secondary collet fingers and/or the additional material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674